Exhibit 10.1

 

American Media Operations, Inc.

5401 Northwest Broken Sound Blvd.

Boca Raton, Florida 33487

 

    WEEKLIES / AMI COUNTRY MUSIC   June 11, 2002

 

DESCRIPTION

 

This Agreement by and between R.R. Donnelley & Sons Company (“Donnelley”) and
American Media, Inc. (“Publisher”) covers the production of fifty-two (52)
issues of the NATIONAL ENQUIRER, STAR, THE GLOBE, THE SUN, THE EXAMINER and
WEEKLY WORLD NEWS Magazines, twenty-six (26) issues, per year, of COUNTRY WEEKLY
and MIRA Magazines and twelve (12) issues, per year, of AUTO WORLD WEEKLY
Magazine, and “SPECIALS”, as requested from time to time by Publisher (the
“Magazines”) for a period of thirteen (13) years, commencing with June, 2002
production and continuing through completion of all December, 2015 production.
This Agreement also covers the production of six (6) issues, per year, of AMI
COUNTRY MUSIC, and “SPECIALS”, as requested from time to time by Publisher,
(also the “Magazine”) for a period of three (3) years commencing with March,
2002 production and continuing through completion of all February, 2005
production Publisher shall have the option of extending the term of this
Agreement for production of the rotogravure work for an additional three years
under the existing terms and conditions of this Agreement as of December 31,
2015, unless either party gives written notice of termination on or before
December 31, 2013.

 

Subject to the provisions set forth herein, Publisher engages Donnelley, and
Donnelley shall be obligated and entitled to do or arrange for all preliminary
work, cylinder or plate making, printing, stitching, loading and mailing
required for the production of the magazines. Donnelley agrees to perform the
work as provided herein and to furnish all necessary materials and supplies
therefor except such as Publisher, pursuant to the terms hereof, agree to
furnish.

 

TRIM SIZE

 

9 1/2” x 11 3/8” (untrimmed) – NATIONAL ENQUIRER, STAR, THE GLOBE, THE SUN, THE
EXAMINER, MIRA, WEEKLY WORLD NEWS and SPECIALS 9” x 10 13/16” (trimmed) –
COUNTRY WEEKLY and AUTO WORLD WEEKLY and “SPECIALS”

 

8” x 10-1/2” (trimmed) – AMI COUNTRY MUSIC and SPECIALS

 

*** Selected confidential information has been omitted from this Exhibit 10.1
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 2

June 11, 2002

 

QUANTITY OF WORK TO BE PRODUCED

 

TITLE

--------------------------------------------------------------------------------

  

PAGES

--------------------------------------------------------------------------------

NATIONAL ENQUIRER    60 or 84 STAR    60 or 84 THE GLOBE *    48, 60, 72 or 84
THE SUN    48 or 72 THE EXAMINER    48 or 72 AUTO WORLD WEEKLY    72 or 96 +
cover WEEKLY WORLD NEWS    48 or 72 COUNTRY WEEKLY    72 or 96 + cover MIRA   
48 or 72 AMI COUNTRY MUSIC    96-128 SPECIALS    To be Determined

 

* Donnelley will be capable of producing GLOBE as a 60-page product commencing
no later than April 1, 2003. Publisher will begin publishing Globe as a 60-page
product no later than August 1, 2003. Publisher will provide 90 days prior
written notice to Donnelley before beginning such 60-page publication.

 

NEW OR CHANGED TITLES

 

In the event that Publisher publishes any other title(s) during the term of this
Agreement (whether such publication is commenced by Publisher, or Publisher
acquires such title(s) from another publisher), Donnelley shall be obligated and
entitled to produce such new title(s) under the prices and other terms contained
herein, as long as such other title(s) are similar in size, format, frequency of
publication, count and medium, to the Magazines, and as long as Donnelley,
exercising commercially reasonable efforts, can produce such new titles
according to a schedule that is reasonably required by Publisher. Publisher
shall provide Donnelley with not less than nine months notice for term work and
will use best efforts to provide Donnelley with 30 days notice for spot work
prior to the intended commencement of production by Donnelley and Donnelley
shall begin production as soon as practicable after receipt of notice.

 

In the event that Publisher publishes any titles during the term of this
Agreement that are not similar in size, format, frequency of publication, count
and/or medium to the Magazines, Donnelley shall be entitled, but not obligated,
to produce such titles for Publisher during the remaining term of this
Agreement, provided that Donnelley’s prices and other terms are, in Publisher’s
reasonable discretion, competitive with those offered to Publisher by other
suppliers for the work.

 

The provisions of this section shall not be applicable in the event that
Publisher acquires title(s) from another publisher and such title(s) is/are at
the time of acquisition under contract(s) to another printer or such contract(s)
has/have been subsequently renewed or extended. The provisions of this section
shall not be applicable to the existing title(s) of an entity that acquires all
or any of the Publisher’s titles.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 3

June 11, 2002

 

LOCATION OF WORK

 

The work shall be performed by Donnelley at the following locations:

 

TITLE

--------------------------------------------------------------------------------

   RENO


--------------------------------------------------------------------------------

   GALLATIN


--------------------------------------------------------------------------------

   WARSAW


--------------------------------------------------------------------------------

   LANCASTER


--------------------------------------------------------------------------------

   SPARTANBURG


--------------------------------------------------------------------------------

   DANVILLE


--------------------------------------------------------------------------------

NATIONAL ENQUIRER    X    X    X    X    X    - STAR    X    X    X    X    X   
- THE GLOBE    X    X    X    X    X    - THE SUN    -    X    -    -    -    -
THE EXAMINER    -    X    -    -    -    - AUTO WORLD WEEKLY    -    -    -    -
   X    - WEEKLY WORLD NEWS    -    X    -    -    -    - COUNTRY WEEKLY    -   
-    -    -    X    - MIRA    -    X    -    -    -    - AMI COUNTRY MUSIC    -
   -    -    -    -    X SPECIALS         TO BE DETERMINED               

 

Should Donnelley sell, close or otherwise dispose of one or more of the gravure
manufacturing plants listed above, Donnelley will transfer the affected work to
another of its manufacturing plants that is capable of performing the work and
is located no further than 250 miles from the original facility. Donnelley will
notify AMI of any such transfer as soon as reasonably practicable, but in no
event later than the date it announces the sale, closure or other disposition to
its employees. Donnelley will maintain its quality and schedule commitments to
AMI before, during and after any transfer of work. Donnelley will be responsible
for moving any paper owned by AMI in its possession, at no cost to AMI. There
shall be no additional costs or fees to Publisher, or schedule changes resulting
from any transfer.

 

SPECIFICATIONS AND PRODUCTION SCHEDULE

 

All work to be performed hereunder shall be in accordance with the
specifications set forth herein or in the exhibits hereto, and completed in
accordance with a production schedule, which shall be submitted for Publisher’s
approval.

 

If at any time Publisher desires to make changes in the specifications
(including pages and frequency) set forth in this Agreement or its exhibits,
Donnelley will cooperate with Publisher in putting such changes into effect
within a reasonable period of time. In the event any such change results in an
increase or decrease in the cost of performing the work, the prices for the work
shall be adjusted to fairly reflect such increase or decrease. In addition,
should such change result in Donnelley’s inability to use any materials
purchased for Publisher in the production of Publisher’s work, Publisher will
pay Donnelley reasonable costs associated with such materials and their
disposition. In the event that Donnelley reasonably determines that it cannot
implement the desired changes without inordinate capital expense or material
adverse effect on its operations, then Donnelley shall so notify Publisher in
writing and, at Publisher’s option, Publisher may either withdraw or modify the
proposed changes, or Publisher may terminate the Agreement with respect to the
affected publication and shall pay applicable Termination Charges, if any.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 4

June 11, 2002

 

SPECIFICATIONS AND PRODUCTION SCHEDULE (continued)

 

Notwithstanding the foregoing, the Publisher shall not be subject to price
increases as a result of any decrease in count or any decline in the number of
pages or frequency affecting any or all of the Magazines. In addition, other
than as specifically set forth in the Change in Medium, Discontinuance, Sale of
Publication, or Termination Charges sections, below, Publisher shall not be
obligated to pay Termination Charges as a result of a decrease in count, a
decline in page numbers or a decline in frequency of any of the Magazines.

 

Holiday double-time will be handled in the following fashion: If production, as
scheduled, is to occur on a holiday, the parties will mutually agree on a
revised schedule. If Publisher accepts this proposed schedule (i.e. earlier
close dates) Donnelley will accommodate the new schedule with no overtime
charges. If the proposed schedule is not accepted by Publisher, Donnelley will
quote the additional overtime costs and said costs shall be shared equally
between the two parties.

 

OVERTIME

 

If overtime is required to meet Publisher’s delivery or quantity requirements,
or if Publisher should change the delivery date, quantity requirements, or any
other specification that necessitates overtime after a production schedule is
agreed upon, Donnelley will use its best efforts to make any necessary overtime
available and will charge for such overtime at Donnelley’s then current rates.
If overtime is worked due to Donnelley’s internal scheduling problems arising
after a production schedule is agreed upon, and not caused by Publisher’s
failure to comply with the production schedule, overtime charges will not be
made. No chargeable overtime will be worked without Publisher’s prior approval,
and in the absence of such approval, delivery of the work will be made as
promptly as practicable consistent with Donnelley’s then available capacity.

 

FORECAST

 

To assist Donnelley in providing for Publisher’s requirements, Publisher agrees
to submit a forecast once every three (3) months beginning January, 2003 showing
the total requirements for work hereunder, including count, number of pages,
colors, copies to be packaged and delivery dates for each issue for the next
twelve (12) months. Donnelley will, within thirty (30) days of receipt of such
forecasts, develop manufacturing schedules for the production of the work based
on the forecasts Publisher furnishes. Publisher will notify Donnelley as
promptly as practical of any significant change in forecasted requirements. It
is Donnelley’s intent to provide for any changes from the Publisher’s forecast
whenever possible, however, an increase in count or number of pages above that
specified in the manufacturing schedules developed from Publisher’s forecasts
will be subject to Donnelley’s ability to obtain materials and to schedule the
increased work.

 

PRELIMINARY OPERATIONS

 

The Publisher is to furnish digital files for each page via a Wide Area Network
connection to a specified directory on the designated Donnelley server and in
accordance with the production schedule. The files are to be in TIFF/IT format.
Each page will consist of two files, CT (Continuous Tone), and LW (LineWork).
All page elements of the same type (such as CT) will be combined together into a
single file of that type (CT) for each page. CT and LW files will contain full
size pages. The cost of the communication link and the transmission of the files
will be borne by the Publisher.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 5

June 11, 2002

 

PRELIMINARY OPERATIONS (continued)

 

All pages are to be provided to Donnelley as single pages to the untrim size and
in accordance with all other Donnelley specifications that Donnelley shall
identify as necessary for the manufacturing process to be followed. Center
spreads may be furnished as double page spreads provided no center cropping is
required. Any additional work required on the pages such as cropping, rotation,
etc. is subject to an extra charge unless previously agreed upon. It is
recommended that files are furnished as compressed files with lossless
compression to reduce transmission time.

 

File names will be provided that follow an agreed upon specification that
identifies the publication, week of publication, page number, division, and
revision/version. A filename extension will represent the type of file.

 

Electronic proofs containing multiple thumbnail image of the pages and file
names will be furnished as digital files to aid in verifying the receipt of the
correct pages. These thumbnail proof files will follow a separate file naming
specification.

 

Checking of files prior to output will be limited to a cursory element check and
will be performed via soft proof or hard copy proof. The Publisher will be
notified by Donnelley of any defective pages and agrees to retransmit corrected
pages. No editing of images will be performed. Donnelley will charge
additionally at the current rates for any rework required as the result of
defective furnished files.

 

Hard copy color proofs of sufficient quality will be supplied on an agreed upon
number of pages to assist in press color match. These will be available before
the press run starts.

 

Donnelley will store electronic data files used in the Publisher’s work until
the completion of the initial production run, (or the sale date if a press
delivered product) after which the date files will be erased unless otherwise
agreed to and stored at prices to be quoted separately.

 

Cylinders will not be held after completion of printing unless confirmed by
letter from Donnelley. Storage of copy furnished by Publisher beyond completion
of the work will be additional.

 

If desired all furnished proofs will be returned immediately after completion of
production of the event for which such material was used. All packing and
handling of such material will be billed as an extra charge. Such material will
be performed f.o.b Donnelley’s plant of manufacture.

 

A suitable backup communication link will be provided by the Publisher in the
event of Wide Area Network failure. In addition magneto opticals will be used as
backup for transferring digital files if all communication links are down.

 

Publisher may elect to discontinue using Donnelley’s Megacast system, as long as
it provides written notice to Donnelley at least 45 days prior to the intended
date for such discontinuance, and as long as any substitute method for
transmitting digital data to Donnelley is compatible with Donnelley’s system.

 

PRESSWORK

 

All forms are to be carefully made ready and printed by the gravure or offset
process in uniform color using good grades of ink (conforming with GAA or SWOP
standards).

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 6

June 11, 2002

 

BILLABLE CYLINDERS

 

Per the manufacturing plan outlined in Exhibit E, based on the page/title
combinations detailed therein, the number of billable cylinders each week will
be ***. If a second set of cylinders is required in the production of COUNTRY
WEEKLY Magazine in order to accommodate an advertising insert, ***. The
Publisher will be liable for payment of any additional sets of cylinders (3rd,
4th, etc.) created for any reason, and any second set of cylinders created for
any reason other than to accommodate an advertising insert.

 

CUSTOMER FURNISHED PAPER

 

The Publisher shall furnish f.o.b. Donnelley’s plant of manufacture all paper
required for the printing of the Magazines in the weights, kinds and sizes set
forth herein or as Donnelley and Publisher shall otherwise mutually agree upon,
in accordance with a mutually agreeable delivery schedule and in sufficient time
to meet the production schedule. All paper furnished by the Publisher shall be
of good quality and with mechanical properties suitable for efficient
performance of the work for which it is intended.

 

Paper shall be delivered to Donnelley in rolls with cores to Donnelley’s
specifications, properly wrapped and wound with splices plainly flagged.
Returnable cores shall remain Publisher’s property and shall be returned by
Donnelley in accordance with Publisher’s directions at Publisher’s expense.
Donnelley shall reimburse the Publisher for the cost of any returnable cores
received by Donnelley for the work and not returned by Donnelley to the mills
from which such cores were shipped.

 

Paper not conforming to specifications, concealed damage and defective paper
shall be rejected by Donnelley, reported promptly to Publisher and held for
Publisher’s instructions as to the disposition thereof. Should Publisher require
Donnelley to use defective paper or paper not conforming to specifications and
should Donnelley incur additional costs as a result of the use of such paper,
Donnelley shall charge Publisher an amount fairly reflecting such additional
costs. Without limiting the foregoing, it is agreed that roll stock causing more
than a ratio of three (3) with 45” diameters or three (3) with 50” diameters,
proven paper-caused web breaks per one-hundred (100) rolls of each type of stock
and basis weight furnished by Publisher, within a series identified as a month’s
production of the mill, shall not be considered of suitable mechanical quality
and that, to the extent the paper falls below this standard, Donnelley shall be
entitled to make an additional charge as set forth in Exhibit H.

 

Should the Publisher furnish paper which is designed for use in printing process
other than that set forth in this Agreement, Donnelley will make every
reasonable effort to utilize such paper, it being understood that any additional
costs resulting from the use of such paper in producing an acceptable product
will be the Publisher’s responsibility.

 

Donnelley shall further submit to the Publisher written reports regarding any
defective paper or paper received in a damaged condition as soon as reasonably
practicable after the damage shall have been discovered. In the case of any
paper received in a damaged condition, Donnelley shall prepare affidavits
describing such damage for the Publisher. Donnelley shall give the Publisher all
such assistance as Publisher may reasonably request to assist the Publisher in
recovering for such damage or defect.

 

CUSTOMER FURNISHED PAPER USAGE

 

Donnelley will provide a weekly statement of furnished paper consumed for the
weekly titles and a per issue statement for non-weekly titles.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 7

June 11, 2002

 

CUSTOMER FURNISHED PAPER ACCOUNTING

 

Donnelley shall make the first accounting of paper 60 days after completion of
the first year of production with respect to the paper consumed in the
production of the Magazines during such production period. Annually thereafter,
Donnelley shall make a similar accounting for all paper furnished by Publisher
for publications produced and delivered during the preceding twelve (12) month
period. Said annual accounting is to be made available on or about sixty (60)
days after completion of the twelve (12) month period during which time
Publisher shall supply Donnelley such information as may be needed to determine
the average price of said paper. Should the total paper consumption during any
such period exceed the paper requirements specified herein, adjusted for light
and/or heavy paper, Donnelley shall pay publisher for such excess at the average
cost of said paper to Publisher, provided such excess consumption shall not be
due to defects in the paper to the condition in which it shall have been
delivered. Should the total paper consumption during any such period be less
than the paper requirements specified herein, adjusted for light and/or heavy
paper, Publisher shall pay Donnelley an amount equal to *** the cost of said
paper so saved at the average cost of the paper used. The value of
underconsumption, if any, of one kind of paper shall be credited against the
overconsumption, if any, of other kinds of paper. Any paper Donnelley does not
use in the production of the work, excluding manufacturing waste, shall remain
Publisher’s property. Manufacturing waste shall become Donnelley property.

 

FREIGHT CLAIMS FOR PAPER

 

Donnelley shall promptly notify Publisher in writing of any transit damage waste
occurring before delivery to Donnelley. In connection with any such claim,
Donnelley will file appropriate claims with the paper supplier on Publisher’s
behalf. Donnelley’s obligation is limited as set forth above. If, at any time,
Donnelley shall find any paper to be defective and not useable under the
Agreement, Donnelley shall promptly give written notice thereof to the
Publisher. If the defects are not caused by Donnelley, any such paper shall be
eliminated from total paper used in calculating the waste percentages referred
to herein.

 

CUSTOMER FURNISHED PAPER STORAGE

 

Donnelley shall provide storage space without additional charge for blank roll
paper stock delivered by Publisher for the work under this Agreement for the
current issue in production or to be produced, plus the next succeeding
forecasted issue. The storage in any roto gravure plant is not at any time to
exceed the amount equivalent to that used for printing *** issues as defined by
Exhibit J. The storage for AMI COUNTRY MUSIC is not to at anytime exceed the
amount equivalent to that used for printing *** issues. In March of each year
during the term of this Agreement, Publisher shall provide Donnelley a
projection of the paper tonnage it expects Donnelley to store pursuant to this
clause. Exhibit J will be updated accordingly as needed.

 

If Publisher requires storage of paper in excess of that provided herein above,
Donnelley will charge for such additional paper as follows: On the last day of
every month throughout the term of this Agreement Donnelley will inventory the
amount of paper stored and if there is excess tonnage, the amount of tonnage in
excess of allowed will be assessed with the Excess Paper Storage rate listed in
Exhibits A and A.1.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 8

June 11, 2002

 

STITCHING, MAILING AND BUNDLING

 

Donnelley will gather, saddlewire stitch and trim flush three sides up to ***
sections (including cover) of COUNTRY WEEKLY and AUTO WORLD WEEKLY and up to ***
sections (including cover) of AMI COUNTRY MUSIC for delivery upon completion
f.o.b. our plant of manufacture. All bind-in cards will be trimmed at the foot.

 

For your patent bound work, we will gather, adhesive bind, affix a cover to the
backbone and trim flush three sides up to *** sections. Each copy shall caliper
between 1/8” minimum and 1/2” maximum in thickness at the center of the head or
foot measured on the bound book before the cover is affixed. Penalties will be
billed for thin/thick books. It is understood that the first and last signatures
of each copy of each issue shall contain eight or more pages unless other
specifications and prices are mutually agreed upon. Delivery of copies will be
upon completion f.o.b. our plant of manufacture.

 

All furnished card inserts, special inserts, subscription order cards or other
material furnished for binding shall be delivered f.o.b. our plant of
manufacture by you in time to meet the production schedule and in a manner that
we reasonably specify. Such furnished material shall also conform to our
specifications, including size, which will permit inserting and binding without
undue interference with the normal performance of the machine or extra costs
will be charged i.e. makereadies and equipment slowdowns. All such material
shall be furnished to meet the net quantity of copies ordered to be bound for
the issue plus an allowance for binding spoilage which we shall reasonably
specify.

 

Publisher shall be responsible, if necessary, for establishing an account at the
U.S. Post Office with sufficient funds to cover mailing.

 

Nothing herein contained shall require Donnelley to do any thing in violation of
the United States Postal Laws, regulations or procedures.

 

The newsstand copies will be shrink wrapped in bundles of 100, in turns of 50 or
in bundles of 50, (up to 40# per bundle and in accordance with Donnelley’s
machine specifications). Publisher’s furnished labels will be affixed for
delivery f.o.b. Donnelley’s plant of manufacture.

 

Donnelley’s prices are based on stitching, mailing or bundling in a single lot
per issue.

 

Certain copies for miscellaneous distribution such as back issue copies, expire
copies, preferred lists or others that may be required from time to time, shall
be bundled, wrapped, packed or inserted into envelopes and mailed or shipped as
directed by Publisher. Donnelley shall make a charge which shall fairly
compensate it for such work.

 

All postage, permits, freight or other charges shall be paid by Publisher.

 

FREIGHT

 

Unless Publisher requests otherwise, Donnelley will arrange for shipment of
Publisher’s furnished materials from Donnelley’s plant of manufacture. In such
event, Publisher shall pay all distribution charges, and Donnelley shall be
entitled to retain any brokerage commissions or other service charges earned by
it or its wholly owned subsidiaries.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 9

June 11, 2002

 

NEWSSTAND SHORTAGES

 

As shortages occur during the term of this Agreement, Publisher shall provide
Donnelley with an accounting of shortages in newsstand bundles received during
the previous six month period. Thereafter, Donnelley shall credit Publisher’s
account in an amount equal to the cost of manufacturing, ink and paper
attributable to that number of copies. Notwithstanding the foregoing, in the
event there is a significant shortfall at any time during the six-month period,
Publisher shall immediately notify Donnelley.

 

OVERRUNS AND UNDERRUNS

 

Variations in quantity of *** percent more or less than quantities ordered for
gravure titles and *** percent more or less than quantities ordered for AMI
COUNTRY MUSIC will constitute acceptable delivery, and the price will be
adjusted at the over/under delivery per thousand copy price. If the work
involves more than one version, the over/under percent for each version shall
depend upon ordered quantity of that version, as separately quoted.

 

MATERIALS AND PURCHASED SERVICES

 

Unless otherwise provided, Donnelley will supply the materials (paper, ink,
binding materials, etc.) or purchased services specified herein or their
equivalents. It is understood and agreed that should Donnelley be unable to
obtain such materials or services or their equivalents in necessary quantities,
the parties shall select mutually agreeable substitute materials or services.
Should the use of such substitute materials or services increase or decrease the
cost of performing the work, the prices will be adjusted to fairly reflect any
such increase or decrease in cost. Should any volume or trade discounts be
earned on materials or services, they will be retained by Donnelley. All scrap
and by-products will become Donnelley’s property.

 

STORAGE

 

Unless otherwise specified, the prices in this Agreement contain no storage of
paper, other materials, and work in process or finished goods beyond the
production schedule span. If Publisher delays completion of the work or
postpones delivery of finished goods beyond the date specified in the production
schedule, or if Publisher’s furnished materials arrive prior to the dates
specified in the production schedule, storage will be charged at the prevailing
rates for each month, up to twelve months, the finished goods, work in process
or furnished materials remain in Donnelley’s possession. Such rate will be
doubled for each month after the first twelve months of storage. If, following
the eighteenth month of storage, Donnelley receives no direction from Publisher
as to the disposition of the stored items, such items will be destroyed.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 10

June 11, 2002

 

EDITING OF COPY

 

The price quoted does not, unless otherwise stated, include the editing of copy.

 

PRICES

 

Publisher shall pay Donnelley for the work at the prices in effect pursuant to
this Agreement set forth in Exhibit A and Exhibit A.1, retroactive to June 1,
2002.

 

CREDITS

 

Donnelley agrees to issue credits to Publisher on a weekly basis, retroactive to
June 1, 2002 in the amounts set forth in Exhibit K. The Weekly Credits will
continue to the earlier of Globe’s regular page count becoming 60 pages or
August 1, 2003. The Weekly Credit is based on a weekly print order for ***
totaling *** copies. It is agreed that the Weekly Credit will be adjusted upward
or downward in relation to the base print order of *** copies on a simple
percentage basis, such that if the print order increases or decreases by ***%
the Weekly Credit will increase or decrease by ***%.

 

For purposes of this section, Donnelley shall make and provide to Publisher an
accounting on January 15th of each year during the term of this Agreement,
setting forth the number of expanded issues of the *** produced by it in the
preceding calendar year. If the accounting indicates that Donnelley has produced
less than the number of expanded issues of each *** listed in Exhibit K, then
Publisher shall be obligated to pay Donnelley the amounts set forth in Exhibit
K.

 

PRICE ADJUSTMENTS

 

The fixed prices for ink and any purchased services stated in this Agreement or
its exhibits are based upon the costs of ink, printed area, format size and
purchased services as of June 1, 2002 and will be adjusted based upon announced
price increases or decreases of Donnelley’s ink suppliers, or any change in
format size and resulting change in printed area, or in the case of purchased
services, based upon changes in market prices for such services. Should any
change become effective after part of the work has been performed, such
adjustments shall apply only to that work produced after such change. Any
increase or decrease in ink prices will be passed on to Publisher only for ink
actually purchased at the new price which is used in producing Publisher’s
magazines. If Donnelley uses both ink purchased at the old price, and ink
purchased at the new price, for any particular issue, Publisher will be charged
an average of the old and new prices.

 

The manufacturing prices, which include binding and disposition materials,
stated in this Agreement shall be adjusted on *** of each year during the term,
beginning on *** (“the date of adjustment”) as follows: In *** of each year
during the term of this Agreement, Donnelley will calculate the percentage of
change in the Consumers Price Index (“the CPI”) from the fifteenth month
preceding the date of adjustment to the third month preceding the date of
adjustment. Should this calculation show that there has been an increase in the
CPI, then effective on the date of adjustment, all of the manufacturing prices
shall be increased by *** percent (***%) of the percentage of increase in the
CPI. Should this calculation show that there has been no change in the CPI, or
that the CPI has decreased, then no change shall be made in the manufacturing
prices for the next twelve months. In such event, at the next date of adjustment
at which the forgoing calculation indicates an increase in the CPI, the
percentage of change in the CPI for the purpose of determining the price
adjustment hereunder, if any, will be calculated from the CPI upon which the
last adjustment of manufacturing prices was based. For purposes of this
paragraph the CPI means the Consumers Price Index (1982-84=100), All Urban Wage
Earners and Clerical Workers, U.S. City Average, published monthly by the Bureau
of Labor Statistics, U.S. Department of Labor. If the CPI as defined is revised
or discontinued, the calculation described herein shall be made using the price
index with which the Bureau of Labor Statistics replaces it.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 11

June 11, 2002

 

TAXES

 

Publisher shall indemnify Donnelley in connection with any sales, retailers’
occupation, service occupation, value added or use tax imposed on account of
this transaction. Donnelley shall be responsible for any taxes imposed on
account of its operations during the terms of this Agreement.

 

PRICE REDUCTIONS

 

On *** and ***, Donnelley will reduce the then-current manufacturing prices,
excluding ink, shrink wrap and other materials supplied by Donnelley, in Exhibit
A by *** percent (***%), for all work produced after those dates.

 

TERMS OF PAYMENT

 

Invoices will be due net cash *** from Publisher’s receipt of invoice which
Donnelley will send by overnight delivery service; if paid with in *** an early
payment discount of ***% may be taken. The early payment discount will only
apply if payment has been received in an account designated by Donnelley no
later than *** after Publisher’s receipt of invoice. Publisher agrees to
reimburse Donnelley promptly for discounts it takes and to which it is not
entitled because it does not pay within the time period specified in this
section. Charges for any subsequent binding lots will be invoiced upon
completion with terms of net cash *** from Publisher’s receipt of invoice, which
Donnelley will send by overnight delivery service.

 

CREDIT REVIEW

 

If Publisher delays completion of manufacture beyond the period contemplated by
the production schedule or if partial shipment is made prior to the completion
of the entire quantity, interim billing may be made.

 

The above provisions may (i.e., the Terms of Payment) be reviewed by Donnelley
and should there be a substantial adverse and material change in Publisher’s
credit standing that is likely to affect its ability to perform under this
Agreement, or in the event that Publisher repeatedly fails to comply
substantially with terms of payment, after Publisher has been provided written
notice and a reasonable opportunity to cure, Donnelley will have the right to
change terms of payment, and Donnelley’s obligation to perform further work will
be subject to reaching mutual agreement on revised terms. For purposes of this
Credit Review clause, Publisher’s failure to pay invoices or portions of
invoices that are the subject of a good faith billing dispute shall not be
considered a failure to comply with the terms of payment.

 

The *** percent discount set forth in the Terms of Payment clause, above, will
continue to be offered in conjunction with any such revised terms.

 

DISPUTES

 

Should any portion of an invoice become disputed, Publisher agrees to pay the
undisputed portion according to its terms and Publisher will notify Donnelley
promptly of the dispute. Both parties agree to use their best efforts to resolve
the disputed portion of such invoice within thirty (30) days of learning of the
dispute.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 12

June 11, 2002

 

INTEREST AND COLLECTION COSTS

 

Donnelley’s obligation to perform work hereunder is subject to prompt payment of
all invoices pursuant to the terms of this and other agreements Donnelley may
have with Publisher. Should any invoice issued hereunder become past due,
Publisher agrees to pay interest at the rate of *** percent (***%) per month, or
the lawful limit if less, on all amounts past due, except those items which are
the subject of a good faith dispute. Progress billing of interest due or failure
to bill for interest due shall not constitute a waiver of Donnelley’s right to
charge interest on all amounts past due to the date payment is received.

 

The Prevailing Party in an action disputing payment of invoices shall be
entitled to reasonable costs, including reasonable attorneys’ fees. For purposes
of this Agreement, Donnelley shall be considered the “Prevailing Party” if it
recovers at least 50% of the original amount in dispute. Should Donnelley
recover 25% or less of the original amount in dispute, then Publisher shall be
deemed “Prevailing Party” and Donnelley shall pay Publisher’s reasonable costs,
including reasonable attorneys’ fees. Should Donnelley recover more than 25% but
less than 50% of the original amount in dispute, each party shall pay its own
costs, including attorneys’ fees.

 

LIEN ON PROPERTY

 

As security for payments of any sum due or to become due us under the terms of
this Agreement, Donnelley shall have the right, if necessary, to retain
possession of, and to file a lien on all property owned by Publisher and in
Donnelley’s possession, and all work in process and undelivered work.

 

BANKRUPTCY

 

If either party shall be adjudicated a bankrupt, institute voluntary proceedings
for bankruptcy or reorganization, make an assignment for the benefit of its
creditors, apply for or consent to the appointment of a receiver for it or its
property, or admit in writing its inability to pay its debts as they become due,
the other party may terminate this Agreement by written notice. Any such
termination shall not relieve either party from any accrued obligations
hereunder. In the event that Donnelley terminates this Agreement under this
clause, Publisher shall be liable for the termination charges set forth in
Exhibit G. In the event that Publisher terminates this Agreement under this
clause, Publisher shall not be liable for any termination charges.

 

GUARANTEE AND LIMITATION OF LIABILITY

 

Donnelley will perform the work in a good and workmanlike manner and in
accordance with the specifications and production schedule.

 

Except in the event of intentional misconduct on the part of either party and
except as to the Indemnification provision herein, the parties agree that in no
event shall they be liable to each other for any indirect, incidental, special,
consequential, lost profits or any other similar type of damage arising out of,
resulting from, or in any way relating to this Agreement.

 

Provided, however, that nothing in this section shall prevent Donnelley from
recovering on invoices for goods and services provided by it under this
Agreement, or from recovering profits as defined as payment for Publisher’s work
it would have performed under this contract but did not perform because of
Publisher’s breach of this Agreement.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 13

June 11, 2002

 

GUARANTEE AND LIMITATION OF LIABILITY (continued)

 

Donnelley guarantees that the completed products produced by it hereunder shall
be of a standard of quality at least equal to that exemplified by samples of
each title mutually selected by the parties from time to time, as long as all
Publisher-furnished materials conform to the specifications set forth herein.

 

To the extent Publisher incurs increased distribution costs as a result of
Donnelley’s default of its obligations under this Agreement, Donnelly shall be
liable for the commercially reasonable excess freight charges incurred by
Publisher to meet on sale requirements, provided Publisher uses commercially
reasonable efforts and cannot meet said requirements without incurring
additional charges.

 

Donnelley acknowledges that Publisher’s work is completed on a 52-week per year
cycle and Donnelley guarantees that its obligations to complete Publisher’s work
will not be compromised during Donnelley’s catalog season.

 

In the event that Publisher makes a cash rebate, allows a credit to an
advertiser, or agrees to rerun an advertisement without charge because of a
mechanical or similar defect which affects the accuracy, position or readability
of an advertisement, or because of a significant quality deficiency in the
reproduction of such advertisement, and if such defect shall be due to
Donnelley’s fault or error, then Donnelley shall credit Publisher in an amount
equal to the price charged by it for producing such defective advertisement.
Such credit will include a proportionate share of the prices for cylinders,
presswork, ink, disposition, mailing and paper, based upon the portion of the
work represented by the advertisement.

 

RIGHT TO ADEQUATE ASSURANCE OF PERFORMANCE

 

Donnelley acknowledges that timely performance of its obligations hereunder is
critical to the success of Publisher’s business and that Publisher has an
expectation of due performance by Donnelley hereunder. Accordingly, if Publisher
at any time has reasonable grounds for insecurity as to Donnelley’s willingness
or ability to perform, Publisher may in writing state the basis for its concerns
and demand from Donnelley adequate assurance of Donnelley’s future performance
hereunder. Donnelley shall respond within 30 days and shall provide a business
plan that specifically addresses Publisher’s concerns. If Donnelley fails to
respond in 30 days, or if the assurance of performance is not reasonably
adequate under the circumstances, Publisher may terminate this Agreement for
cause pursuant to the Termination for Cause provision of this Agreement. In the
event that Donnelley disputes Publisher’s right to terminate under this
provision, the issue of Publisher’s right to terminate shall be submitted to
binding arbitration, as set forth in the Arbitration section, below.

 

INDEMNIFICATION

 

Donnelley shall defend, indemnify and hold harmless AMI, its subsidiaries,
affiliates, directors, officers and employees from and against any and all
claims, losses, damages, judgments, costs (including reasonable attorney fees)
and other reasonable expenses and from liability to third parties arising from,
or in connection with and from liability to third parties arising from, or in
connection with any claimed or alleged libel, obscenity, invasion of civil
rights, invasion of privacy, copyright infringement, violation of trademark,
trademark dilution, or any other claim, including but not limited to text,
illustration, advertising or any other subject matter, arising from any services
provided by Donnelley (“AMI Infringement Claims”) provided such claims are based
on matters which were not contained in the copy or other materials provided to
Donnelley and are based on any unauthorized deletions, omissions, errors,
changes or additions to such copy or other materials by Donnelley.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 14

June 11, 2002

 

INDEMNIFICATION (continued)

 

Publisher shall defend, indemnify and hold harmless Donnelley, its subsidiaries,
affiliates, directors, officers and employees from and against any and all
claims, losses, damages, judgments, costs (including reasonable attorney fees)
and other reasonable expenses and from liability to third parties arising from,
or in connection with any claimed or alleged libel, obscenity, invasion of civil
rights, invasion of privacy, copyright infringement, violation of trademark,
trademark dilution, or any other claim, including but not limited to text,
illustration, advertising or any other subject matter, provided such claims are
based on matters which were contained in the copy or other materials provided to
Donnelley by Publisher and are not based on any unauthorized deletions,
omissions, errors changes or additions to such copy or other materials by
Donnelley. (“Donnelley Infringement Claims”)

 

The party seeking indemnification shall promptly notify the other party of such
claims. The cost of such defense shall be borne by the indemnifying party. At
indemnifying party’s option, indemnifying party may assume the handling,
settlement or defense of any such claim or litigation, in which event
indemnified party shall cooperate in the defense thereof, and indemnifying
party’s obligation with respect thereto shall be holding indemnified party
harmless from any damages awarded on account of such claim or any settlement
thereof made and approved by indemnifying party. Indemnified party shall have
the right to participate in such litigation, at its expense, through counsel
selected by indemnified party. Indemnified party shall not have to consent
against its reasonable commercial judgment to any settlement that includes an
admission of civil or criminal wrong doing in order to obtain or maintain its
indemnification rights hereunder.

 

The indemnified party shall not settle or compromise any claim without the
consent of the indemnifying party, such consent not to be unreasonably withheld.

 

ACCESS

 

Publisher’s authorized employees, approved by Donnelley (and Donnelley shall not
unreasonably withhold such approval) shall have the right to enter the pressroom
and other relevant areas of the manufacturing plant during working hours and
under the reasonable control and supervision of Donnelley, to check and verify
Donnelley’s conformance with the quality, specifications and production schedule
set forth in this Agreement.

 

WORK STOPPAGES

 

Neither Donnelley nor Publisher shall be liable for delays or non-performance of
this Agreement occasioned by strikes, fires, accidents, acts of God, terrorism,
civil disobedience, or by like causes beyond their control including, but not
limited to, the unavailability of materials, purchased services, utilities or
fuel (“Force Majeure”). In the event of a stoppage or delay by Donnelley
resulting from any such Force Majeure, Donnelley shall perform such parts of the
work as Donnelley is capable of performing, and in that event Publisher shall be
entitled to place any other part of the work elsewhere. Donnelley shall be
obligated and entitled to resume the same as promptly as practicable consistent
with Publishers reasonable contractual commitments to other suppliers. In the
event of any such delay or non-performance, Donnelley shall use its best efforts
to perform the work at a different printing plant, and in all such events, at no
additional cost to the Publisher. In the event that any delay or non-performance
results in Donnelley’s inability to perform the work for a period of two years
or more, Publisher may terminate this Agreement with regard to that portion of
the work that is affected without paying termination charges.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 15

June 11, 2002

 

WORK STOPPAGES (continued)

 

Except as specifically set forth above, the party suffering a Force Majeure
shall be excused from performance of this Agreement and its obligations and
responsibilities hereunder during the period of the Force Majeure. Provided,
however, that Publisher shall continue to be obligated to pay Donnelley’s
invoices for completed work as they become due, regardless of any Force Majeure.

 

CHANGE IN MEDIUM

 

In the event that Publisher changes the medium used for Publisher’s products,
Donnelley shall be entitled, but not obligated, to produce the work for
Publisher in the new medium during the remaining term of this Agreement provided
that Donnelley’s prices are, in Publisher’s reasonable discretion, competitive
with the market for the new medium at the time Publisher makes such change.
Donnelley will work with Publisher to develop a mutually acceptable plan
regarding production of the product(s) in the new medium. In the event that
Publisher and Donnelley do not agree on terms and conditions for Donnelley to
continue producing Publisher’s products in the new medium, Publisher shall have
the right to terminate this agreement.

 

In addition, if the affected product(s) is *** Publisher shall be obligated to
pay Donnelley the proportionate share of Termination Charges set forth in
Exhibit G. (“Change in Medium Proportionate Share”). For purposes of this
Agreement, the Change in Medium Proportionate Share will be calculated from the
date of notice based upon the average print count of that title produced in the
preceding *** as a proportion of the average print count of all of the ***
produced in the preceding ***. For example, if the affected title(s) is X, and
the total of *** is Y, then the PROPORTIONATE SHARE will be X divided by Y.

 

TECHNOLOGY

 

Donnelley agrees to make all reasonable effort to improve the quality and
efficiency of the work and to keep abreast of developments in the graphic arts.
Donnelley shall notify Publisher of any new processes or equipment which it
believes may improve or enhance the production of Publisher’s work. In the event
Publisher wishes to have such processes or equipment applied to Publisher’s
work, the terms and conditions as to the implementation of such changes shall be
subject to the mutual agreement of the parties.

 

In the event that Donnelley utilizes a new technological breakthrough to produce
Publisher’s work on or after *** assuming that the parties have mutually agreed
upon the terms and conditions as to implementing such new technology pursuant to
the above paragraph, Donnelley shall share with Publisher ***% of the
manufacturing cost savings that result from its use of such breakthrough.
Publisher’s share of Donnelley’s costs of developing and implementing any such
new breakthroughs will be added to the Termination Charges (Exhibit G) at the
time of the investments, straight-line amortized over the remaining term of the
Agreement.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 16

June 11, 2002

 

DISCONTINUANCE OF PUBLICATION

 

Should Publisher decide to discontinue the publication of any of the Magazines
without publishing any successors, whether titled the same or not, Publisher
shall use its best efforts to give Donnelley 90 days advance written notice of
such decision. Without limiting the foregoing, if the affected Magazine is ***
Publisher shall be obligated to pay the proportionate share of Termination
Charges set forth in Exhibit G (“Discontinuance of Publication Proportionate
Share”) and for work done or in process and not the subject of a good faith
dispute. In addition, Publisher shall reimburse Donnelley for costs that
Donnelley cannot avoid through reasonable effort, relating to the purchase of
materials specifically identified to the printing of the discontinued
Magazine(s) and are not utilized by Donnelley for other titles. Publisher shall
incur no further liability to Donnelley for discontinuance of any publication,
regardless of title.

 

For purposes of this Agreement, the Discontinuance of Publication Proportionate
Share will be calculated from the date of notice based upon the average print
count of that title produced in the preceding *** as a proportion of the average
print count of all of the *** produced in the preceding ***. For example, if the
affected title(s) is X, and the total of *** is Y, then the PROPORTIONATE SHARE
will be X divided by Y.

 

SALE OF PUBLICATION

 

For purposes of this Agreement, Sale of Publication is defined as (i) the
transfer, by sale, acquisition or otherwise, of any Magazine, whether titled the
same or not, covered by this Agreement; (ii) the transfer, by purchase, merger,
acquisition or otherwise, of all or substantially all of Publisher’s assets; or
(iii) the transfer, whether by acquisition, merger, sale, tender offer or
otherwise, of a controlling interest in American Media, Inc. or American Media
Operations, Inc.

 

In the event of a Sale of Publication, Publisher shall give Donnelley written
notice as soon as practicable, consistent with Publisher’s non-disclosure
obligations stating the name of the prospective purchaser and the proposed date
of sale. Thereafter and whether or not Donnelley shall consent to an assignment
as hereinafter provided, Publisher shall keep Donnelley fully advised of the
progress of any such proposed sale, subject to Publisher’s non-disclosure
obligations, and Donnelley shall keep such information confidential. Within 60
days after receipt of such notice, Donnelley shall advise Publisher in writing
as to whether Donnelley will consent to an assignment of Publisher’s rights and
obligations under this Agreement to the prospective purchaser. If Donnelley
shall consent, Publisher shall use its best efforts to require the purchaser
concurrently with the consummation of such sale, to assume all of Publisher’s
obligations under this Agreement or such portion thereof as relates to the
publication being sold by an instrument in writing satisfactory to Donnelley.

 

However, in the event the purchaser does not agree to assume this Agreement with
regard to all or any particular portion of the work, or Donnelley does not
consent to the assignment by Publisher to the prospective purchaser, and in the
event the Magazine(s) affected by the sale are ***, Publisher shall pay
Donnelley the proportionate share of termination charges set forth in Exhibit G
(“Sale of Publication Proportionate Share”). If titles other than *** are sold,
then no Termination Charges shall be due and Publisher shall have no further
liability to Donnelley with respect to those titles.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 17

June 11, 2002

 

SALE OF PUBLICATION (continued)

 

For purposes of this Agreement, the Discontinuance of Publication Proportionate
Share will be calculated from the date of notice based upon the average print
count of that title produced in the preceding *** as a proportion of the average
print count of all of the *** produced in the preceding ***. For example, if the
affected title(s) is X, and the total of *** is Y, then the PROPORTIONATE SHARE
will be X divided by Y.

 

Donnelley shall consent to a full or partial assignment of this Agreement as
long as the prospective purchaser is, in Donnelley’s reasonable judgment, at
least as credit-worthy as Publisher, or if Publisher guarantees the performance
of the prospective purchaser by a written instrument that is acceptable to
Donnelley. Donnelley’s consent shall not be unreasonably withheld.

 

Donnelley’s consent to an Assignment of this Agreement with respect to one or
more Magazines, shall relieve Publisher from its responsibilities and
obligations under this Agreement (except for any guaranty obligations undertaken
by Publisher pursuant to the preceding paragraph) with respect to the
Magazine(s) at issue. If Donnelley shall not consent to the assignment by
Publisher to such prospective purchaser, this Agreement shall terminate with
respect to the Magazine(s) at issue upon the first to occur of the following
events and Publisher shall pay Donnelley applicable Termination Charges, if any:
(i) the consummation of such sale, or (ii) the expiration of 180 days after
Donnelley advises Publisher that Donnelley will not consent to the proposed
assignment, unless within such 180 days period Publisher notifies Donnelley that
Publisher does not propose to consummate such sale.

 

ASSIGNMENT

 

Except as otherwise set forth in this Agreement, neither party to this Agreement
shall assign any right or rights hereunder without the prior written consent of
the other party, except that we may assign payments due us to our wholly-owned
subsidiaries without consent. Subject to this consent, this Agreement shall
inure to the benefit of and shall bind the successors and assigns of the parties
hereto.

 

INSURANCE

 

Donnelley will carry at its expense fire, sprinkler leakage and extended
coverage insurance, subject to the usual exclusion, limitations, and conditions
of such policies on the actual cash value (which is defined as replacement cost
minus functional depreciation) of all Donnelley materials, work in process, and
all production completed and not shipped, and on the actual cash value of all
positives, copy, artwork, paper and other materials furnished by Publisher while
in Donnelley’s care, custody and control. If Publisher’s property is damaged as
a result of an insured peril under the applicable insurance policy, then, at
Donnelley’s option, Donnelley will either replace Publisher’s damaged property
or reimburse Publisher for the actual cash value of the damaged property. If
Donnelley elects to reimburse Publisher for the damaged property’s actual cash
value, the amount payable to Publisher shall be limited to the proceeds of such
policy plus any related deductible, if any, applied to the claim for damage to
Publisher’s property. For positives and other media Donnelley’s insurance
coverage and Donnelley’s liability shall be limited to the cost of blank film or
other media and the cost of duplication from an original or other copy.

 

PASSING OF TITLE

 

Title and possession shall pass to Publisher upon delivery or upon the date of
final invoicing, whichever is earlier, f.o.b. Donnelley’s final plant of
manufacture.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 18

June 11, 2002

 

GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of Illinois.

 

TERMINATION FOR CAUSE

 

Subject to the Arbitration provision, below, Publisher shall have the right to
terminate this Agreement with regard to the Magazine(s) affected by the causes
described below without paying termination charges, or otherwise incurring
liability, in the following circumstances and under the following conditions:

 

(i) Performance

 

In the event that Publisher claims Donnelley has materially breached a standard
of performance, delivery or quality required by this Agreement, then Publisher
shall promptly notify Donnelley in writing, setting forth with reasonable
specificity the nature of the breach. Provided Donnelley does not dispute the
alleged breach or its responsibility therefor, Donnelley shall promptly initiate
action to cure the alleged breach. If Publisher claims Donnelley has committed
repeated, material breaches of this Agreement that have remained uncorrected
given the nature of the problem, equipment changes required or other related
conditions, or if Donnelley fails to promptly initiate action to cure the
alleged breach, or if there is a single catastrophic breach that results in a
substantial and irreparable injury to Publisher’s reputation, goodwill or
continuing operations, then upon not less than 180 days prior written notice,
Publisher shall have the right to terminate this Agreement with regard to the
Magazine which has been the subject of such breach(es). Donnelley shall continue
to perform during the 180-day period and shall cooperate in the transition to a
new printing supplier.

 

Notwithstanding the foregoing, if Donnelley and Publisher agree on a remedy for
a breach committed by Donnelley, Publisher may not use the subject breach as a
basis for termination for cause under this section.

 

To use a breach of performance or quality as a basis for termination for cause,
the breach of performance or quality must not have arisen solely due to defects
in materials supplied by Publisher or any third party suppliers of Publisher. To
use a breach of delivery as a basis for termination for cause, none of the
delays must have been the result of a cause specified in the Work Stoppages
clause of this Agreement, or the result of Publisher’s delay in furnishing
Donnelley with any materials required to be furnished by Publisher hereunder.

 

(ii) Failure to provide adequate assurances

 

In the event that Donnelley has failed to provide adequate assurance of
performance pursuant to the Right To Adequate Assurances provision, Publisher
may terminate this Agreement with regard to the Magazine(s) or portions of
Magazine(s) for which Donnelley fails to provide such adequate assurance of
performance.

 

(iii) Failure to comply with Location of Work section

 

In the event that Donnelley fails to comply with its obligations under the
Location of Work provision, Publisher may terminate this Agreement with regard
to the Magazine(s) or portions of Magazine(s) that have been improperly
relocated.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 19

June 11, 2002

 

TERMINATION FOR CAUSE (continued)

 

(iv) Arbitration

 

In the event that Donnelley disputes Publisher’s claim of breach, or if
Publisher disputes whether Donnelley has adequately cured such breach, or if
Publisher claims that Donnelley has failed to provide adequate assurance of
performance, or if the parties are otherwise in dispute about whether

 

Publisher is entitled to terminate for cause, then the issue of whether
Publisher is entitled to terminate for cause shall be submitted to binding
arbitration before a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and the
proceedings shall be expedited so as to be completed within 60 days of the
arbitration demand. The arbitrators may award declaratory relief only. In the
event that the Arbitrators decide in Publisher’s favor, this Agreement shall be
deemed terminated 180 days after issuance of the Arbitrator’s award. Donnelley
shall continue to produce the work during such 180-day period.

 

TERMINATION CHARGES

 

In the event this Agreement or portion thereof is terminated by Publisher for
any reason allowed by this Agreement pursuant to the Change in Medium,
Discontinuance, or Sale of Publication clauses, Publisher shall pay Donnelley
the Termination Charges or proportion thereof specified in Exhibit G, and shall
have no further liability to Donnelley. Publisher shall not be entitled to
terminate this Agreement for any other reason, except those set forth in the
Termination for Cause, or Work Stoppages sections, above.

 

WAIVER

 

No waiver by either party hereto of any default by the other in the strict and
literal performance of or compliance with any provision, condition, or
requirement herein shall be deemed to be a waiver of, or in any manner release
such other party from, strict compliance with any provision, condition or
requirement in the future; nor shall any delay or omission of either party to
exercise any right of termination or other right hereunder in any manner impair
the exercise of any such right accruing to it thereafter. Except when otherwise
expressly stated, no remedy expressly granted herein to either party in the
event of a default by the other shall be deemed to exclude any other remedy
which would otherwise be available.

 

NO JOINT VENTURE

 

Nothing herein contained shall in any way constitute a partnership between, or
joint venture by, the parties hereto or be construed to evidence the intention
of the parties to constitute such. Neither of the parties shall hold itself out
contrary to the terms of this paragraph by advertising or otherwise, and neither
party shall be or become liable or bound by any representation, act or omission
whatsoever of the other party contrary to the provisions of this paragraph.

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

Each Party represents and warrants that (i) it is a corporation validly existing
in good standing under the laws of its jurisdiction of incorporation; (ii) it
has full and sole authority and ability to enter into and perform its
obligations under this Agreement; (iii) the execution, delivery and performance
of this Agreement by it shall not breach or violate its articles of
incorporation, bylaws, partnership agreement, or other charter documents, as the
case may be, or breach or violate or require the consent of any person under any
contract, permit, judgment, order, law, regulation or other requirement
application to it, to which it is a party or by which any of its assets are
bound; and (iv) the individual signing this Agreement on its behalf has full
authority to sign the Agreement and to bind it fully to the Agreement.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 20

June 11, 2002

 

EXHIBITS

 

This Agreement includes the following Exhibits(s), which are attached hereto and
made a part hereof:

 

EXHIBIT A – PRICE SCHEDULE

EXHIBIT A.1 – PRICE SCHEDULE

EXHIBIT B – PRODUCTION SCHEDULE

EXHIBIT C – ROLL SPECIFICATIONS AND SHIPPING INSTRUCTIONS

EXHIBIT D – HOLIDAY SCHEDULE

EXHIBIT E – MANUFACTURING PLAN

EXHIBIT F – DISTRIBUTION ANALYSIS

EXHIBIT G – TERMINATION CHARGES

EXHIBIT H – EXCESSIVE WEB BREAKS

EXHIBIT I – SPECIFICATIONS

EXHIBIT J – PAPER STORAGE

EXHIBIT K – PRICING ANALYSIS

 

CAPTIONS

 

The captions on this Agreement have been placed thereon for the mere convenience
of the parties hereto, and shall not be considered in any question of
interpretation or construction of this Agreement.

 

NOTICES

 

All notices here provided for or which may be given in connection with this
Agreement shall be in writing and shall be sent by United States Registered
Mail, postage prepaid, return receipt requested; if given by Donnelley shall be
addressed to, AMERICAN MEDIA, INC., 5401 Northwest Broken Sound Blvd., Boca
Raton, Florida 33487 attention Vice President of Manufacturing, or at such other
address as Publisher by written notice shall have specified for that purpose;
and if given by Publisher, shall be addressed to Donnelley at 77 West Wacker
Drive, Chicago, Illinois 60601-1696, attention Corporate Secretary, or at such
other address as Donnelley by written notice to Publisher shall have specified
for that purpose.

 



--------------------------------------------------------------------------------

American Media, Inc.

WEEKLIES / AMI COUNTRY MUSIC

  

Page 21

June 11, 2002

 

EXECUTION

 

This Agreement shall be executed in duplicate counterparts, one of which shall
be delivered to each of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
by their respective duly authorized officers, as of the day and year written
below.

 

Executed by AMERICAN MEDIA, INC.

At New York City, NY 6/11/02

By

  /s/    DAVID PECKER - Chairman & CEO     (Title)

Executed by R.R. DONNELLEY & SONS COMPANY

At Chicago, Illinois 6/11/02

By

  /s/WILLIAM L. DAVIS     (Title)

 